PER CURIAM.
Defendant-appellant was informed against, tried by jury, found guilty and sentenced to life imprisonment for robbery.
Appellant’s sole contention on appeal is that the trial court erred in denying defendant’s motion for mistrial where the state wrongfully introduced evidence of collateral crimes, thus denying defendant his right to fair trial. We cannot agree.
After a careful examination of the record, we have determined that all the testimony relating to collateral crimes proved or tended to prove the defendant-appellant’s identity which was a material fact in issue. Therefore, this evidence was ad-missable under the rule announced in Williams v. State, Fla.1959, 110 So.2d 654. See Drayton v. State, Fla.App. 1974, 292 So.2d 395 at 396.
Accordingly, the judgment and sentence herein appealed are affirmed.
Affirmed.